                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


MARQUAVIOUS CONLEY,

             Plaintiff,

      V.                                               CV 118-189


SCOTT WILKES, Warden; TOMMY
TREMBLE,Deputy Warden of Security;
CLIFFORD BROWN, Unit Manager;
CAPTAIN COLLIER; and OFFICER
ROBINSON,

             Defendants.



                                         ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs complaint for failure to state a claim upon which relief can be

granted, and CLOSES this civil action.

        SO ORDERED this                  of February, 2019, at Augusta, Georgia.




                                         J. RA'NDAL HALE, CHIEF JUDGE
                                         unit™ STATES DISTRICT COURT
                                               DERN DISTRICT OF GEORGIA
